Allied World N.A. Co. v Peerless Ins. Co. - A Stock Co. (2018 NY Slip Op 07584)





Allied World N.A. Co. v Peerless Ins. Co. - A Stock Co.


2018 NY Slip Op 07584


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


1090 CA 18-00900

[*1]ALLIED WORLD NATIONAL ASSURANCE COMPANY, PLAINTIFF-RESPONDENT,
vPEERLESS INSURANCE COMPANY - A STOCK COMPANY, DEFENDANT-APPELLANT. 


JAFFE & ASHER LLP, WHITE PLAINS (MARSHALL T. POTASHNER OF COUNSEL), FOR DEFENDANT-APPELLANT.
HARTER SECREST & EMERY LLP, BUFFALO (PATRICK M. TOMOVIC OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered December 7, 2017. The order, insofar as appealed from, denied the motion of defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court